IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

KEITH M. SHANKLIN,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-2527

JIMMY COKER, WARDEN,

      Appellee.


_____________________________/

Opinion filed September 22, 2016.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Keith M. Shanklin, pro se.

Pamela Jo Bondi, Attorney General and Thomas H. Duffy, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.